If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 4, 2022
               Plaintiff-Appellee,

v                                                                   No. 355477
                                                                    Midland Circuit Court
BRIAN KELLEY GRANGER,                                               LC No. 83-004565-FC

               Defendant-Appellant.


Before: GLEICHER, C.J., and SAWYER and GARRETT, JJ.

PER CURIAM.

        In 1983, Brian Granger was convicted of first-degree felony murder, MCL 750.316(1)(b),
in the killing of Sandra Nestle. Granger was 17 years old at the time of the offense. The trial
court sentenced Granger to life imprisonment without parole, the penalty then-required under
Michigan law. In a pair of seminal decisions from the last decade, the United States Supreme
Court held that a mandatory life-without-parole sentence for a juvenile offender1 constitutes cruel
and unusual punishment under the Eighth Amendment of the United States Constitution, Miller v
Alabama, 567 US 460, 489; 132 S Ct 2455; 183 L Ed 2d 407 (2012), and that this new rule applied
retroactively on state collateral review, Montgomery v Louisiana, 577 US 190, 206; 136 S Ct 718;
193 L Ed 2d 599 (2016).

        In accordance with Miller, Montgomery, and Michigan law, Granger received a hearing in
2019 to determine whether he should be resentenced to life without parole or instead to a term-of-
years sentence. The resentencing court found none of the factors described in Miller as mitigating
and resentenced Granger to life without parole. Because the resentencing court erred in its
consideration of several Miller factors and those factors do not show that Granger is the rare
juvenile offender for whom a sentence of life without parole is appropriate, we vacate Granger’s
sentence and remand for resentencing to a term of years.



1
 We use “juvenile offender” throughout this opinion to describe someone who was less than 18
years old at the time the offense was committed.


                                               -1-
                                        I. BACKGROUND

        On June 21, 1983, Granger, who was 17 years old at the time, attacked and killed Nestle
while she was jogging. Granger admitted to killing Nestle, claiming that he choked her until she
was unconscious. However, her body was discovered lying face down and nude in a drain, with
the cause of death determined to be drowning. Granger also admitted to removing Nestle’s clothes
and stated that he took down his own pants to sexually assault her, but then changed his mind. At
a bench trial, the court found Granger guilty of felony murder for killing Nestle during the
commission or attempted commission of criminal sexual conduct. The court sentenced him to life
in prison without the possibility of parole, as required under Michigan law at the time.

         In 2012, the United States Supreme Court held in Miller, 567 US at 489, that a mandatory
life-without-parole sentencing scheme for juvenile homicide offenders violates the Eighth
Amendment’s prohibition on cruel and unusual punishment. Four years later, the Court announced
that Miller applied retroactively, entitling Granger to a resentencing hearing. Montgomery, 577
US at 206. “After Miller but before Montgomery, our Legislature enacted MCL 769.25, which set
forth the procedure for resentencing criminal defendants who fit Miller’s criteria, provided either
that their case was still pending in the trial court or that the applicable time periods for appellate
review had not elapsed.” People v Wiley, 324 Mich App 130, 137; 919 NW2d 802 (2018).
Expecting that Miller would be afforded retroactive application, our Legislature also enacted MCL
769.25a, “which set forth the procedure for resentencing defendants who fit Miller’s criteria even
if their cases were final.” Id.

        MCL 769.25a requires the prosecutor to file a motion for resentencing if it intends to seek
another life-without-parole sentence against a juvenile offender. MCL 769.25a(4)(b). The
resentencing court must hold a hearing on the motion and determine whether to sentence the
defendant to life without parole or to a term of years. MCL 769.25a(4)(b); MCL 769.25(9). For
a term-of-years sentence, the minimum sentence imposed must be between 25 and 40 years. MCL
769.25(9). In this case, the Midland County prosecutor requested that Granger receive another
life-without-parole sentence on resentencing. The prosecutor’s resentencing motion specified
three factors warranting life without parole: the circumstances of the crime, Granger’s prior
juvenile history, and the wishes of the victim’s family that this sentence be imposed. Following a
three-day Miller hearing, the resentencing court issued an opinion and order again sentencing
Granger to life without parole. This appeal followed by right.

                                      II. MILLER FACTORS

       Granger argues that the evidence presented at the Miller hearing did not support the
resentencing court’s decision to impose another life-without-parole sentence.

        We review a trial court’s decision to impose a life-without-parole sentence under MCL
769.25 for an abuse of discretion. People v Skinner, 502 Mich 89, 134; 917 NW2d 292 (2018). A
court abuses its discretion when its decision falls outside the range of principled outcomes. People
v Babcock, 469 Mich 247, 269; 666 NW2d 231 (2003). “The trial court’s fact-finding at sentencing
is reviewed for clear error.” People v Lampe, 327 Mich App 104, 125-126; 933 NW2d 314 (2019).
“A finding of fact is clearly erroneous if, after a review of the entire record, an appellate court is




                                                 -2-
left with a definite and firm conviction that a mistake has been made.” People v Antwine, 293
Mich App 192, 194; 809 NW2d 439 (2011) (quotation marks and citation omitted).

        In Miller, the United States Supreme Court recognized that the attributes of youth
diminished the penological justifications for imposing life imprisonment without parole on
juvenile offenders. Miller, 567 US at 472. Miller relied heavily on the Supreme Court’s earlier
decisions in Roper v Simmons, 543 US 551; 125 S Ct 1183; 161 L Ed 2d 1 (2005), and Graham v
Florida, 560 US 48; 130 S Ct 2011; 176 L Ed 2d 825 (2010). Roper, 543 US at 578, held that the
Eighth Amendment forbids imposing the death penalty on juvenile offenders. Five years later
came Graham, 560 US at 82, which constitutionally prohibited life-without-parole sentences for
juvenile nonhomicide offenders. Together, “Roper and Graham establish[ed] that children are
constitutionally different from adults for purposes of sentencing.” Miller, 567 US at 461.

       As Miller explained, mandatory life-without-parole sentences for juvenile homicide
offenders necessarily “preclude a sentencer from taking account of an offender’s age and the
wealth of characteristics and circumstances attendant to it.” Id. at 476. In Skinner, our Supreme
Court set forth these circumstances, discussed in Miller, that a court should consider in deciding
whether to impose a sentence of life imprisonment without parole on a juvenile offender:

       The following are the factors listed in Miller: (1) “his chronological age and its
       hallmark features—among them, immaturity, impetuosity, and failure to appreciate
       risks and consequences”; (2) “the family and home environment that surrounds
       him—and from which he cannot usually extricate himself—no matter how brutal
       or dysfunctional”; (3) “the circumstances of the homicide offense, including the
       extent of his participation in the conduct and the way familial and peer pressures
       may have affected him”; (4) whether “he might have been charged [with] and
       convicted of a lesser offense if not for incompetencies associated with youth—for
       example, his inability to deal with police officers or prosecutors (including on a
       plea agreement) or his incapacity to assist his own attorneys”; and (5) “the
       possibility of rehabilitation . . . .” [Skinner, 502 Mich at 114-115, quoting Miller,
       567 US at 477-478.]

“It is undisputed that all of these factors are mitigating factors,” and are factors “that ‘counsel
against irrevocably sentencing [juveniles] to a lifetime in prison.’ ” Skinner, 502 Mich at 115,
quoting Miller, 567 US at 480. At a Miller resentencing hearing, the court must consider these
factors and any other relevant criteria, “including the individual’s record while incarcerated.”
MCL 769.25(6). The court may also consider “the traditional objectives of sentencing –
punishment, deterrence, protection, retribution, and rehabilitation.” People v Garay, 506 Mich
936, 937; 949 NW2d 673 (2020). When rendering its sentence, the court must explain the
“aggravating and mitigating circumstances” that it considered and why it chose the sentence
imposed. MCL 769.25(7).2



2
  Since Granger’s resentencing hearing, our Supreme Court also clarified that “at a Miller hearing,
the prosecutor bears the burden to rebut a presumption that LWOP is a disproportionate sentence”



                                                -3-
        Miller made clear that a life-without-parole sentence for a juvenile offender will generally
be disproportionate, such that “appropriate occasions for sentencing juveniles to this harshest
possible penalty will be uncommon.” Miller, 567 US at 479. Put differently, sentencing a child
to life without parole is excessive for all but “the rare juvenile offender whose crime reflects
irreparable corruption.” Id. at 479-480. In such a case, the sentencing judge might find that the
juvenile offender “exhibits such irretrievable depravity that rehabilitation is impossible and life
without parole is justified.” Montgomery, 577 US at 208. But where the crime committed by a
juvenile reflects “the transient immaturity of youth,” life without parole is an unconstitutional
penalty. Id.

        In People v Bennett, 335 Mich App 409, 419-420; 966 NW2d 768 (2021), we discussed
the differences at play when applying the Miller factors to a juvenile offender being sentenced for
the first time versus evaluating the sentence of an adult who was first sentenced to life without
parole as a juvenile offender:

               The focus of the analysis necessarily shifts when a court considers an
       appropriate sentence for an adult who was sentenced to a lifetime of imprisonment
       for a crime committed as a juvenile. While sentencing a young person, a judge
       looks forward and endeavors to predict the future. Miller counsels that a careful
       examination of the offender’s developmental characteristics, his or her family
       environment, and the circumstances surrounding the crime help guide a
       determination of whether that child will ever be capable of change. Resentencing
       an adult requires restructuring the evidentiary review; the older the adult, the larger
       the predictive canvas becomes. While the Miller factors remain highly relevant, a
       judge resentencing an offender who has served many years in prison has the benefit
       of actual data regarding whether the offender’s life in prison is truly consistent with
       “irreparable corruption,” the only ground Miller specifically identified for imposing
       a life-without-parole sentence. See Miller, 567 US at 479-480.

In Granger’s case, therefore, the resentencing court needed to consider his 35 years of incarceration
and whether the evidence amassed during that time reflected irreparable corruption. The
resentencing court ultimately concluded that none of the Miller factors were mitigating and
imposed a life-without-parole sentence. Because many of the resentencing court’s findings were
clearly erroneous and contrary to the evidence presented that life-without-parole was a
disproportionate sentence for Granger, the court’s sentence constituted an abuse of discretion.

         A. HALLMARK FEATURES OF YOUTH AND FAMILY ENVIRONMENT

        The first two Miller factors address the juvenile’s “chronological age and its hallmark
features—among them, immaturity, impetuosity, and failure to appreciate the risks and
consequences,” and the offender’s family and home environment. See Miller, 567 US at 477. We
address these factors together because the relevant evidence informing each factor is intertwined.



by clear and convincing evidence. People v Taylor, ___ Mich ___, ___; ___ NW2d ___ (2022)
(Docket No. 154994); slip op at 1-2 (footnote omitted).


                                                -4-
Despite substantial evidence that Granger experienced a chaotic and turbulent childhood, one
which contributed to violent, impulsive, and immature behavior, the resentencing court found that
the first two Miller factors had no mitigating effect. These findings were clearly erroneous because
they were largely unsupported by the evidence and relied, in part, on factual mistakes and
omissions.

        “[Y]outh is more than a chronological fact.” Eddings v Oklahoma, 455 US 104, 115; 102
S Ct 869; 71 L Ed 2d 1 (1982). Juveniles are “more vulnerable or susceptible to negative
influences and outside pressures,” exhibit “comparative immaturity and irresponsibility,” and hold
“transitory” personality traits. Roper, 543 US at 569-570. “From a moral standpoint it would be
misguided to equate the failings of a minor with those of an adult, for a greater possibility exists
that a minor’s character deficiencies will be reformed.” Id. at 570. Sentencing courts should “start
from the premise that the juvenile defendant before them, like most juveniles, has engaged in
criminality because of transient immaturity, not irreparable corruption.” People v Taylor, ___
Mich ___, ___; ___ NW2d ___ (2022) (Docket No. 154994); slip op at 16.

        At the Miller hearing, Dr. Daniel Keating, Ph.D., an expert in adolescent cognitive brain
development, testified about the scientific understanding of adolescent brain development and the
impact of childhood trauma. Dr. Keating explained that changes in brain development continue
into the mid-20s and testified that Granger, at 17 years and 8 months old, fell between mid-and-
late adolescence. At his age, Dr. Keating opined, an adolescent’s brain would generally be slightly
or somewhat more mature than a 14-year-old’s brain.

        Dr. Jeffrey Wendt, Ph.D., an expert in clinical and forensic psychology, reviewed relevant
case files from Granger’s trial, as well as Granger’s psychological reports and prison records. Dr.
Wendt also interviewed Granger for nearly six hours. Dr. Wendt testified that Granger’s crimes
reflected “transient immaturity in an adolescent who was overwhelmed by his violent and chaotic
environment that he was raised in . . . and living in at the time.”

        Evidence at the Miller hearing thoroughly confirmed Granger’s violent and chaotic
childhood. Granger’s mother, Susan, recounted that Granger’s father physically, sexually, and
emotionally abused her. Their children, including Granger, were aware of the abuse as the children
grew older. Susan testified that Granger heard their fights and called down from upstairs for his
father not to hurt Susan. In one incident, Granger’s father responded by threatening, “[I]f you
want . . . some of it, come on down.” Granger’s sister, Brenda, also testified that Granger tried to
intervene when their father was abusing Susan, and their father would threaten him. Because of
the physical and sexual violence she endured at the hands of Granger’s father, Susan left the home
to stay at shelters on several occasions. She recalled that she would be forced to leave the home
without warning in the middle of the night while the children slept, because that was when
Granger’s father would often assault her. Brenda similarly testified that their mother was absent
for months at a time when she tried to leave their father, and she sometimes left without warning.
Susan also testified that the family lived in nine or ten homes throughout her marriage, including
some rat-infested farmhouses with no insulation. She stated that she often did not have enough
money for groceries, and the neighbors would help if the children told them they did not have any
food.




                                                -5-
        Regarding physical abuse of the children, Susan testified that Granger’s father rarely
disciplined the children, but one time, Granger’s father grabbed Granger and “slammed him
against the wall.” Susan added that she would discipline the children by giving them a “crack”
with a belt. Brenda testified that both of their parents used corporal punishment; Susan would use
a belt and her father would use his hands. Brenda also added that their father emotionally abused
her and called her derogatory names. The resentencing court erroneously overlooked evidence of
the father’s physical abuse and suggested that only Susan was responsible for physical discipline.
Nevertheless, the court’s focus on which parent abused or did not abuse Granger is misguided. In
either event, the evidence established that Granger suffered and witnessed profound physical abuse
during his childhood.

        When asked about Granger’s demeanor as a child, Susan testified that Granger was
prescribed Ritalin for hyperactivity. Dr. Wendt described Ritalin as a treatment for attention deficit
hyperactivity disorder (ADHD), and explained that this diagnosis has characteristics that mirror
the hallmark features of youth. As a result, Dr. Wendt opined, Granger “responded impulsively in
a lot of situations, quite often in anger and failed to adequately consider the consequences of his
behavior.” Granger’s mother explained that as Granger became older, he became more withdrawn
and fought with his brother Leslie. Susan added that on one occasion, she and the children were
referred to mental health counseling, but Granger’s father would not let them attend.

        Considering this background, Dr. Wendt testified that Granger’s “chaotic and violent home
life led to increasing behavioral dysregulation, impulsivity, [and] a tendency to respond with
violent behavior when faced with stress,” much more than would the average adolescent. Dr.
Wendt also stated that Granger’s “violent behavior as a youth is more the product of environmental
factors and his transient immaturity, [and] the chaotic and violent environment that he was in as
opposed to his personality structure and his internal character . . . .” This conclusion was supported
by the fact that, while in prison, Granger showed no violent tendencies and received no assaultive
misconduct tickets.

        Despite this evidence, the resentencing court found that Granger’s age and its hallmark
features had no mitigating effect. The court noted that Granger was 17 years and 8 months old at
the time of the offense. Relying on the testimony of law enforcement officials involved in the
murder case, the court determined that Granger was “mature for his age” and “appreciated the risks
and consequences of his action[s].” The resentencing court did, however, concede that Granger’s
“past record and admitted behavior show[ed] some transient immaturity.” Specifically, the court
cited Granger’s substance abuse history and fights with his brother, but also found that Granger
“continually lied about his drug use in an effort to elicit sympathy.”3 The resentencing court also
noted that Granger continued to escalate his sexual crimes, and used this to find that the present
offense was not attributable just to transient immaturity.




3
  It appears that the resentencing court was referring to Granger’s changing story about how he
killed the victim, stating in one police interview that he did not use drugs or alcohol before the
crime and later claiming during a forensic evaluation before trial that he killed Nestle while under
the influence of drugs.


                                                 -6-
         As an initial matter, Granger’s continued escalation of sexual offenses was supported by
the evidence. In 1981, Granger was found guilty in separate incidents for indecent exposure and
digital penetration of a minor. Granger was placed at Boysville Detention Center, a juvenile
facility, for around 15 months. Granger then spent a few months at a halfway house before
returning home to his parents in June 1983. Six days later, he killed Sandra Nestle. Therefore, the
resentencing court’s consideration of Granger’s intensifying criminal conduct was proper.

         With respect to Granger’s juvenile drug use, the resentencing court largely ignored
evidence that Granger had a substance abuse problem at the time of the offense. The record of
Granger’s substance abuse was overwhelming, while the resentencing court’s finding that Granger
self-reported substance abuse to “elicit sympathy” was unsupported. Granger’s mother, Susan,
testified that the family did not keep alcohol in the home, but she also stated that she was aware
that Granger was using drugs before being sent to a juvenile facility in 1981. The original
presentence investigation report (PSIR) also states that Granger’s mother and father reported that
they were unsure when Granger began using alcohol and drugs but that he had been doing so for
“a long time.” Further, all of Granger’s major misconduct tickets during his initial years in prison
involved personal substance use. Dr. Wendt testified that this continued use of controlled
substances upon entering prison reflected Granger’s substance abuse problems and his continued
immaturity. In sum, there was clear, substantiated evidence that Granger abused controlled
substances as a juvenile. The resentencing court clearly erred in its summation of this evidence.

        There is also an inherent tension between the resentencing court’s findings that Granger
exhibited some transient immaturity but that this first Miller factor presented no mitigating effect.
Chronological age and the hallmark features of youth is a mitigating factor, see Skinner, 502 Mich
at 115, and by concluding that Granger demonstrated those hallmark features, at least to some
degree, this first factor should have had some mitigating effect.

        As for Granger’s family and home environment, the resentencing court accurately found
that the record was “replete with evidence as to the dysfunctional nature of [Granger’s] home
environment and his parents.” Incredibly, however, the court found that this factor did not have a
mitigating effect because there was no evidence presented that his childhood was “extremely
abnormal for the area”4 or that it was an “extraordinarily brutal home from which he could not
extricate himself.” This finding was clearly erroneous as the evidence established that Granger
experienced a chaotic and traumatic childhood. The testimony of Granger’s family members
consistently demonstrated that his childhood and home environment was rife with poverty,
physical abuse, and traumatic experiences—including, to reiterate a few, witnessing his father
severely abuse his mother and dealing with his mother’s long absences from the home. Evidence
presented also demonstrated that Granger’s dysfunctional home environment contributed to his
expression of the hallmark features of youth. Accordingly, the first two Miller factors
overwhelmingly mitigated in favor of a term-of-years sentence.




4
  That other children in the area at the time may have experienced similarly chaotic and
dysfunctional home environments does not render the evidence of Granger’s home life any less
mitigating.


                                                -7-
                          B. CIRCUMSTANCES OF THE OFFENSE

        The third Miller factor considers the circumstances of the crime, “including the extent of
[the defendant’s] participation in the conduct and the way familial and peer pressures may have
affected him.” Miller, 567 US at 477. The resentencing court found that the circumstances of the
crime showed that it was premeditated and not an impulsive or unintentional act. The court found
that Granger continued to assault the victim despite several opportunities to stop and reconsider
his actions. The court also noted that Granger committed the crime on his own, without any peer
or family pressure. These findings are supported by the original trial judge’s findings after
Granger’s bench trial. In rendering Granger guilty of felony murder, the judge found that he
“intended to kill Sandra Nestle and that he carried her to a spot and placed her so that she would
die of drowning to hide his guilt in attempted commission or commission of criminal sexual
conduct.” Because the evidence supported the resentencing court’s finding that Granger
committed the offense alone and with some degree of premeditation, the court did not clearly err
when it found that the circumstances of the offense was not a mitigating factor.

       Nevertheless, this consideration alone did not merit a life-without-parole sentence. As we
have previously explained:

       [N]early every situation in which a sentencing court is asked to weigh in on the
       appropriateness of a life-without-parole sentence will involve heinous and
       oftentimes abhorrent details. After all, the sentence can only be imposed for the
       worst homicide offenses. However, the fact that a vile offense occurred is not
       enough, by itself, to warrant imposition of a life-without-parole sentence. The court
       must undertake a searching inquiry into the particular juvenile, as well as the
       particular offense, and make the admittedly difficult decision of determining
       whether this is the truly rare juvenile for whom life without parole is
       constitutionally proportionate as compared to the more common and
       constitutionally protected juvenile whose conduct was due to transient immaturity
       for the reasons addressed by our United States Supreme Court. [Bennett, 335 Mich
       App at 426 (quotation marks and citation omitted).]

Our review of the entire record, as previously described and continued below, establishes that the
life-without-parole sentence imposed on Granger was constitutionally disproportionate.

    C. WHETHER THE DEFENDANT WOULD HAVE BEEN CHARGED WITH AND
   CONVICTED OF A LESSER OFFENSE IF NOT FOR JUVENILE INCOMPETENCIES

         As for the fourth Miller factor—whether Granger might have been charged with, and
convicted of, a lesser offense were it not for “incompetencies associated with youth,” Miller, 567
US at 477-478—the resentencing court disagreed with Granger’s contention that he would have
been charged with or convicted of a lesser offense if not for his cooperation or confession. This
factor considers the defendant’s ability to deal with police officers, prosecutors, and defense
counsel. Id. Granger made multiple statements to police officers, in which he ultimately confessed
to killing Nestle. The resentencing court relied on testimony from law enforcement officers and
the original trial court’s findings at a suppression hearing to conclude that Granger understood the



                                                -8-
risks of speaking with the police and was not naïve or intimidated in his interactions with
investigators. Clare Fox, a retired police officer involved in the murder investigation, testified that
she was present during Granger’s second police interview. Fox testified that Granger appeared
relaxed and stated that he knew what his rights were because of his prior juvenile criminal history.

        For similar reasons explained in our discussion of Granger’s transient immaturity, we do
not agree with the resentencing court’s finding that the evidence demonstrated that Granger’s
“behavior at all stages of the investigation and trial [was] consistent with normal, adult
defendants.” That said, we cannot conclude that the resentencing court clearly erred by finding
that this factor was not mitigating because evidence revealed that Granger likely still would have
been charged or convicted with felony murder even without his statements to police.

         Norman Donker, the original trial prosecutor, testified that the prosecutor’s office decided
not to offer Granger a plea deal to a lesser charge. Donker explained that this decision stemmed
from multiple factors, including the strength of the case, the circumstances of the crime, and
Granger’s juvenile record. Even assuming that Granger would not have made incriminating
statements but for the incompetencies of youth, the resentencing court found that Granger’s
statements were not the basis for the criminal sexual conduct charge that served as the predicate
felony for the felony-murder conviction. Instead, physical evidence was used to support this
charge. This included the presence of semen in the victim’s vagina, the fact that she had been
stripped naked, and the injuries to the victim’s buttocks. Further, eyewitnesses testified at
Granger’s bench trial to observing Granger on his bicycle near a jogger. One witness, Lois Cline,
testified that she saw Granger riding behind Nestle and closing in on her. Considering the physical
evidence and eyewitness testimony, the resentencing court did not clearly err by finding that
Granger still would have been charged with felony murder, and thus, that this factor was not
mitigating.

                            D. POSSIBILITY OF REHABILITATION

        The final Miller factor concerns “the possibility of rehabilitation.” Miller, 567 US at 478.
“In the usual sense, ‘rehabilitation’ involves the successful completion of vocational, educational,
or counseling programs designed to enable a prisoner to lead a useful life, free from crime, when
released.” Bennett, 335 Mich App at 426. Perhaps most egregiously, the resentencing court found
that this factor was not mitigating because Granger’s behavior did not “indicate rehabilitation to
the extent that the community would be safe.” In so finding, the resentencing court overlooked
the abundant evidence supporting Granger’s rehabilitation and rested its ultimate conclusion on a
misunderstanding of law.

        Granger’s prison record over 35 years was exemplary and highly inconsistent with
irreparable corruption. Carol Howes was a former warden for 27 years at several Michigan state
prisons, including serving as Granger’s warden for approximately one year. Howes reviewed
Granger’s prison records and prepared a report. Howes testified that Granger had only four “Class
I” misconduct tickets, all involving substance abuse early in Granger’s incarceration. The quantity
of substance associated with these misconduct tickets suggested personal substance use rather than
sales of contraband. Granger’s last “Class I” misconduct ticket was over 26 years ago. Granger
had received 17 less serious misconduct tickets over the years for violations of prison rules, with
the last coming in 2015 for the improper use of a phone. None of them involved fighting or


                                                 -9-
physically violent behavior. While incarcerated, Granger completed several college courses.
Granger also held various work assignments, including a position dedicated to observing suicidal
prisoners. Howes also reviewed Granger’s background information. She testified that she had
reviewed thousands of inmate files over her career and described Granger’s childhood as “one of
the most . . . dysfunctional family situations” that she had ever seen in a prisoner file. Given these
circumstances, Howes testified that Granger’s ability to avoid violence in prison reflected very
positively on him.

        Dr. Wendt testified that he reviewed the diagnostic psychological evaluation and substance
abuse assessment conducted on Granger when he entered prison in 1984. The psychological
evaluation remarked that Granger had a very violent propensity and would need significant
intervention and supervision as a result. However, Granger did not exhibit violent behavior
throughout his decades of imprisonment and had never received an assaultive misconduct. Dr.
Wendt also stated that Granger’s initial substance abuse assessment predicted that he would
struggle with substance abuse in prison, and in fact he did for several years. Demonstrating his
growth, Granger had not received a substance abuse ticket in over 20 years and successfully
maintained his sobriety. Also, Dr. Wendt administered a sexual violence risk assessment, which
indicated a low risk of future sexual violence. Granger also introduced a comprehensive reentry
plan, should he be released, that covered everything from housing and transportation to health care
and substance abuse treatment.

         The resentencing court seemingly dismissed the testimony of Howes and Dr. Wendt
because of the court’s belief that both witnesses were “relying on information supplied by
[Granger] which [was] in direct conflict with the other testimony and evidence.” With respect to
Howes, very little of her testimony relied on information that Granger told her or others. Howes
testified that she reviewed Granger’s prison records, which consisted of significant amounts of
independent evidence showing Granger’s rehabilitation. Howes also drew some conclusions from
the information in the PSIR, and Howes denied that most of this material would have been
formulated solely on the basis of Granger’s self-reporting. In fact, much of the information in the
PSIR about Granger’s family life was substantiated at the Miller hearing by Granger’s mother and
sister. The resentencing court similarly overstated Dr. Wendt’s reliance on self-reporting by
Granger. While Dr. Wendt appeared to rely on more self-reporting of information than Howes, he
also reviewed prison records, as well as records relating to the murder investigation and bench
trial. And Granger’s description of his childhood in his interview with Dr. Wendt was also
confirmed in many ways by familial testimony at the Miller hearing. Thus, as with other Miller
factors, the resentencing court’s inaccurate portrayal of Granger’s home life and substance abuse
affected its analysis of this factor.

       In its opinion, the resentencing court stated:

               This Court cannot find that this defendant is incapable of reform, or
       “irreparably corrupt”[;] however that is not the legal standard. Indeed, it is
       impossible to prove that a person will or will not do some action in the future. The
       best that can be done is to take an objective look at past and present behavior as a
       reasonable indicator of the future. It is clear from the record submitted that
       Defendant has conformed his behavior and done very well in the highly structured
       environment of prison, just as he did well in the structured environment of


                                                -10-
       Boysville. However, this Court does not believe that doing well in a structured,
       guarded environment means that the Defendant is truly changed especially when
       he has not accepted responsibility in the form of truthfully taking responsibility for
       all the choices he has made and the crimes he has committed.

               This Court looks at the evidence presented and finds that Defendant is still
       not telling the truth so as to minimize his responsibility and the severity of his
       actions and so though he is by all accounts a model prisoner, this behavior does
       not indicate rehabilitation to the extent that the community would be safe.
       [Emphasis added.]

        As Michigan courts interpreting Miller and Montgomery have made clear, “courts are not
allowed to sentence juveniles who are not irreparably corrupt to life without parole.” Skinner, 502
Mich at 125. Although Skinner, 502 Mich at 128, held that resentencing courts need not make an
explicit finding that a defendant is irreparably corrupt, the resentencing court here essentially
conceded that Granger was not irreparably corrupt, thereby compelling a term-of-years sentence.
The court also erred when it found that this Miller factor could not favor Granger because even
though his behavior while incarcerated had been exemplary, it was unclear whether he might be a
risk once released. That is not a proper consideration. The resentencing court was to determine
whether Granger had shown “the possibility of rehabilitation,” Skinner, 502 Mich at 114-115, or,
as discussed in Bennett, “whether the offender’s life in prison is truly consistent with ‘irreparable
corruption,’ the only ground Miller specifically identified for imposing a life-without-parole
sentence.” Bennett, 335 Mich App at 419-420.

        Further, “[t]o the extent that the resentencing court made a factual finding regarding
[Granger’s] risk of reoffending, it was clearly erroneous because no evidence supported it.” See
Bennett, 355 Mich App at 434. The resentencing court’s conclusion that Granger’s exemplary
prison record is not predictive of how he would act on release is improperly speculative, if not
inaccurate. No record evidence of Granger’s actions over the last 35 years supports a finding that
he is a risk to reoffend. The extensive “predictive canvas” gleaned from the prison records and
other evidence supports that Granger’s behavior is inconsistent with irreparable corruption. See
Bennett, 335 Mich App at 420. Granger has exhibited no violent tendencies while incarcerated,
even when, as Howes testified, the entire prison environment at the time would have pressured
Granger into acting criminally or violently. From all accounts, Granger has been a model prisoner.
When considered alongside Granger’s highly dysfunctional background, which Howes testified
made his prison record even more remarkable, this factor mitigates strongly in favor of a term-of-
years sentence.

        The resentencing court’s conclusion that this factor was not mitigating rested largely on its
belief that Granger had not taken full responsibility for his crime. The resentencing court found
that Granger’s statements to Dr. Wendt and Howes minimized his culpability for the murder,
placed fault with the physical abuse he suffered as a child, and downplayed his misconducts in
prison. A juvenile offender need not show that he is wholly and unconditionally rehabilitated,
such that there is no additional need for growth, to be entitled to a term-of-years sentence. The
resentencing court’s findings about Granger’s acceptance of responsibility did not prove that he
was “the rare juvenile whose crime reflects irreparable corruption,” Miller, 567 US at 479-480,



                                                -11-
nor that he exhibited “such irretrievable depravity that rehabilitation is impossible,” Montgomery,
577 US at 208.

        Even so, there was significant evidence that Granger had taken accountability for his
actions. During allocution at the Miller hearing, Granger stated that he took full responsibility for
Nestle’s murder. Granger added:

               I thought a lot about what I could possibly say to explain the remorse and
       anguish that I’ve lived with knowing that I took Sandra Nestle’s life. I grew up
       with a lot of violence and use of violence often, but killing Sandra Nestle and seeing
       what I was capable of made me never want to use violence again. I entered prison
       never wanting to hurt anyone else or cause any type of pain that I caused by killing
       Sandra Nestle to anybody else.

               I know there’s nothing I can do now to take back what I did, but if there’s
       anything that I can say to her loved ones, possibly to try to help them heal, I would
       like to. I’ve always had trouble showing emotions on the outside, but I assure you,
       I feel your pain. And I’m truly sorry.

              I’ve thought about Ms. Nestle and her family daily for the past 36 years. In
       preparing for this hearing . . . I read the victim’s impact statements submitted to the
       Court, and I know that I robbed her children, her grandchildren, her siblings, and
       her parents of a life they could have shared with her.

Granger also personally apologized to the victim’s sister, who had movingly testified at the hearing
about the pain that Nestle’s death caused their family. Similarly, Dr. Wendt testified that Granger
expressed remorse several times during their interview, including stating that he prayed for the
victim’s family and that his actions “led to him deciding never to behave in a violent manner
again.” Dr. Wendt added that Granger tended to minimize responsibility when he was younger
but that Granger now took full responsibility, without excuses, for the murder.

       Overall, there was abundant evidence substantiating that Granger had been rehabilitated,
despite his dysfunctional childhood and his youth upon entering prison. This factor strongly
mitigated in favor of a term-of-years sentence.5




5
  The resentencing court considered it “noteworthy” that the original trial judge believed that life
without parole was an appropriate sentence in 1984 and in 1992, when that judge wrote a letter
opposing Granger’s request for executive clemency. Although the resentencing court has
discretion to consider “any other criteria relevant to its decision,” MCL 769.25(6), we fail to see
how the original trial judge’s opinion from decades prior is relevant to whether life without parole
is a proportionate sentence under Miller, particularly when that judge had no discretion to impose
anything but life without parole.


                                                -12-
                       III. RESENTENCING BEFORE A NEW JUDGE

        Granger also requests that he be resentenced to a term-of-years sentence before a different
judge. The following factors guide a reviewing court’s determination of whether remand to a
different judge is required:

       (1) whether the original judge would reasonably be expected upon remand to have
       substantial difficulty in putting out of his or her mind previously-expressed views
       or findings determined to be erroneous or based on evidence that must be rejected,
       (2) whether reassignment is advisable to preserve the appearance of justice, and (3)
       whether reassignment would entail waste and duplication out of proportion to any
       gain in preserving the appearance of fairness. [People v Hill, 221 Mich App 391,
       398; 561 NW2d 862 (1997) (quotation marks and citations omitted).]

See also Sparks v Sparks, 440 Mich 141, 163; 485 NW2d 893 (1992) (reassigning the case to a
different judge on remand because the appearance of justice would be better served with a new
judge presiding).

        The resentencing judge rendered his findings after a lengthy three-day hearing, in which
he determined that life without parole remained the just and proportionate sentence for Granger.
In handing down his sentence, the judge cited and concurred with the original trial judge’s
statement at sentencing in 1984 that “[t]here comes a time when society has to say enough, and
you forfeit your right to live in society.” Given the “certainty and vigor with which the
[resentencing] judge expressed [his] findings,” People v Pillar, 233 Mich App 267, 271; 590
NW2d 622 (1998), it is reasonable to expect that he would have substantial difficulty in setting
aside those feelings and findings at another resentencing. The resentencing judge also made a
number of clearly erroneous findings that infected his overall proportionality analysis, and which
we are concerned would bias the judge’s resentencing discretion on remand. Preserving the
appearance of justice, therefore, supplies an additional reason for Granger to be resentenced on
remand before a new judge.6

                                       IV. CONCLUSION

        The resentencing court clearly erred in several of its factual findings regarding the Miller
factors. Granger’s childhood environment was exceptionally turbulent, contributing to his
transient immaturity and other hallmark features of youth. Granger has also shown significant
rehabilitation throughout his nearly 40 years in prison that counsel against a life-without-parole
sentence. Analysis of the Miller factors and the overall evidence heavily mitigates in favor of a
term-of-years sentence, as the evidence did not establish that Granger was the “the rare juvenile
offender whose crime reflects irreparable corruption.”



6
 Because we remand for a term-of-years sentence, we decline to address Granger’s constitutional
argument seeking a categorical bar to life-without-parole sentences for juvenile offenders
convicted of felony murder. And since we have granted Granger the relief he requests, it is also
unnecessary to consider his claim of ineffective assistance of counsel at the resentencing hearing.


                                               -13-
       We vacate Granger’s sentence of life without parole and remand for reassignment and
resentencing to a term of years consistent with MCL 769.25(9). Resentencing must occur within
28 days. This opinion has immediate effect. We do not retain jurisdiction.




                                                         /s/ Elizabeth L. Gleicher
                                                         /s/ Kristina Robinson Garrett




                                            -14-